Exhibit 10.68.1

Portions of this document marked [*] are requested to be treated confidentially.

Execution Version

FIRST AMENDMENT

TO

RIFAXIMIN

MANUFACTURING AND SUPPLY AGREEMENT

between

SALIX PHARMACEUTICALS, INC.

and

LUPIN LTD.

Dated as of 31 March 2011



--------------------------------------------------------------------------------

This FIRST AMENDMENT TO RIFAXIMIN MANUFACTURING AND SUPPLY AGREEMENT (this
“Amendment”), dated as of 31 March 2011 (the “Amendment Effective Date”), is
made by and between Salix Pharmaceuticals, Inc., a California corporation
(“Salix”), and Lupin Ltd., a corporation organized under the laws of India
(“Lupin”). Salix and Lupin are sometimes referred to herein individually as a
“Party” and collectively as the “Parties.”

RECITALS

WHEREAS, the Parties are parties to that certain Rifaximin Manufacturing and
Supply Agreement, dated 30 September 2009 (the “Original Agreement”); and

WHEREAS, the Parties wish to amend the Original Agreement as set forth herein;

NOW, THEREFORE, in consideration of the foregoing premises, the mutual promises
and covenants of the Parties contained herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties, intending to be legally bound, do hereby agree as follows:

ARTICLE I. AMENDMENT

The Original Agreement is hereby amended, effective as of the Amendment
Effective Date, as follows:

1.1 Section 3.1 of the Original Agreement is amended to read in its entirety as
follows:

3.1 Ownership of Inventions.

(a) Except as otherwise expressly provided in this Article III, each Party shall
own all right, title and interest in and to any Inventions that are conceived,
discovered, developed or otherwise made exclusively by or on behalf of such
Party or its Affiliates, employees or contractors in performing such Party’s
obligations hereunder or in respect of such Party’s activities in respect
hereof. Salix hereby grants to Lupin a [*], non-exclusive worldwide license to
use all such right, title and interest in and to any such Inventions that Salix
may develop for the sole purpose of performing Lupin’s obligations hereunder or
exercising Lupin’s rights hereunder. Lupin hereby grants to Salix a worldwide
(but excluding India) irrevocable, perpetual, fully paid-up, royalty-free,
non-exclusive license, with the right to enforce and to grant sublicenses
through multiple tiers, to use all such right, title

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 



--------------------------------------------------------------------------------

and interest in and to any such Inventions that Lupin may develop relating to
the Compound (“Compound Inventions”).

(b) Salix and Lupin shall jointly own all right, title and interest in and to
any Joint Inventions; provided that for each country where a specific license is
required to be granted by a Joint Invention owner to the other Joint Invention
owner in order for the other Joint Invention owner to practice, use or otherwise
exploit such Joint Invention in such country (i) Lupin shall, and does hereby,
grant to Salix a worldwide (but excluding India), irrevocable, perpetual, fully
paid-up, royalty-free, non-exclusive license, with the right to grant
sublicenses through multiple tiers, under all of Lupin’s right, title and
interest in and to all Joint Inventions to Exploit the Compound and Products and
(ii) Salix shall, and does hereby, grant to Lupin a an irrevocable, perpetual,
[*], non-exclusive license, with the right to grant sublicenses through multiple
tiers, under all of Salix’s right, title and interest in and to all Joint
Inventions to Exploit the Compound and Products, solely for use in India. Each
of Salix and Lupin shall, and shall cause its respective Affiliates to, promptly
disclose in writing to the other Party the discovery, development, making,
conception or reduction to practice of any Joint Invention.

1.2 Section 3.2 of the Original Agreement is amended by deleting in the third
line thereof the phrase “Compound Patents” and replacing it with the phrase
“Compound Inventions.”

ARTICLE II. MISCELLANEOUS

2.1 Entire Agreement.

(a) This Amendment sets forth and constitutes the entire agreement and
understanding between the Parties with respect to the subject matter hereof and
all prior agreements, understandings, promises and representations, whether
written or oral, with respect thereto are superseded hereby. Each Party confirms
that it is not relying on any representations or warranties of the other Party
except as specifically set forth herein.

(b) The Original Agreement, as amended pursuant to the terms of this Amendment,
shall continue in full force and effect.

 

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 



--------------------------------------------------------------------------------

2.2 Additional Agreements. Simultaneously herewith, and as a condition to the
Parties’ execution and delivery hereof, (a) the Parties are entering into an
Amended and Restated Development, Commercialization and License Agreement and
(b) the Parties are entering into a Finished Product Manufacturing and Supply
Agreement.

2.3 Counterparts; Facsimile Execution. This Amendment may be executed in any
number of counterparts, each of which shall be deemed to be an original, and all
of which, taken together, shall constitute one and the same instrument. Delivery
of an executed counterpart of a signature page of this Amendment by facsimile or
other electronic transmission shall be as effective as delivery of a manually
executed original counterpart of each such instrument.

2.4 English Language. This Amendment shall be written and executed in, and all
other communications under or in connection with this Agreement shall be in, the
English language. Any translation into any other language shall not be an
official version thereof, and in the event of any conflict in interpretation
between the English version and such translation, the English version shall
control.

[The remainder of this page has been intentionally left blank.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement to be
effective as of the Effective Date.

 

SALIX PHARMACEUTICALS, INC.     LUPIN LTD. By:  

 

    By:  

 

Name:  

 

    Name:  

 

Title:  

 

    Title:  

 

[Signature page to First Amendment to Rifaximin Manufacturing and Supply
Agreement]